Lawrence, J.
I think the amendment moved for should be granted. The cases cited by the counsel for the defendant, from the Court of Appeals reports, were cases in which the action was brought by one party, and the amendment sought to be made was the insertion of the name of an entirely different party, both parties being living persons. In this case the affidavits show that Pauline Heckemann, who was the party to whom it is alleged the indebtedness of the defendants was incurred, had been carrying on business in Hamburg for many years past under the name of her deceased husband, Johanes Heckemann. She was the party in whose name the action was intended to be brought, and for whose benefit the action actually (was brought. If the amendment is granted, the name of the person in whose behalf the action was brought will be proper1 • described.
I shall therefore grant the motion upon condition that tL. plaintiff pay the costs before notice of trial, and costs of motion.